Citation Nr: 1024950	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
service-connected thoracolumbar spine disability (back 
disability).

2.  Entitlement to service connection for right wrist disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to August 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The 
Honolulu, Hawaii, RO currently holds jurisdiction over the 
claims.

In August 2008, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for further 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine 
disability is not shown to result in limitation of forward 
flexion of 60 degrees or less, a combined range of thoracolumbar 
spine motion of 120 degrees or less, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour, incapacitating episodes of intervertebral disc syndrome 
(IVDS) and/or chronic neurologic manifestations of IVDS.

2.  The Veteran manifests a current right wrist disability which 
first manifested during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for service-connected thoracolumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Codes (DCs) 
5237, 5243 (2009).

2.  The criteria for entitlement to service connection for right 
wrist disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial rating for thoracolumbar spine

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based upon the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran filed his original application for service connection 
for thoracolumbar spine disability in August 2004, which is the 
month of his discharge from active service.  As such, this claim 
may only be evaluated under the criteria applicable to diseases 
and injuries of the spine under 38 C.F.R. § 4.71a which became 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003); 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board notes that the Veteran previously appealed to the Board 
a December 2004 RO rating decision, which granted service 
connection for degenerative disc disease of the lumbar spine, and 
assigned an initial 10 percent evaluation.  The RO also denied 
service connection for a thoracic strain.  A recent RO rating 
decision, dated August 2009, granted service connection for 
thoracic strain.

The Board considers several diagnostic codes in evaluating this 
disorder.  DC 5235 (vertebral fracture or dislocation), DC 5236 
(sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 (ankylosing 
spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative 
arthritis of the spine) (see also, DC 5003), and DC 5243 
(intervertebral disc syndrome or IVDS) are evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.

For VA rating purposes, the thoracic and lumbar spine are deemed 
to be one spinal segment referred to as "thoracolumbar" spine 
disability.  As such, the grant of service connection for 
thoracic spine disability has resulted in no practical difference 
for evaluating the Veteran's thoracolumbar spine disability, and 
the RO has considered all thoracolumbar spine symptoms in 
adjudicating this claim.  As such, the Board finds that the 
evaluation of the "thoracolumbar" spine is currently before the 
Board at this time.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes, a 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined and not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003.  For the purpose of rating disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f).  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  Id.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran's service treatment records (STRs) 
reflect treatment for recurrent mid to lower back pain.  In May 
2004, the Veteran described a history of approximately 3 episodes 
of low back pain per year aggravated by activities such as 
lifting and bending.

On his initial VA Compensation and Pension (C&P) examination in 
November 2004, the Veteran reported a history of intermittent 
pain limited to the lumbosacral area.  He described pain 
characteristics of a dull pain to a sometimes tightness, ranging 
from 1 to 2/10 intensity.  The Veteran denied flare-ups of 
disability, functional impairments or other symptoms such as 
numbness, weakness, bowel or bladder complaints, or erectile 
dysfunction.  On physical examination, the Veteran's spine 
demonstrated normal lordosis, curvature and posture.  Gait was 
normal.  The thoracolumbar spine demonstrated forward flexion to 
82 degrees, extension to 28 degrees, left lateral flexion to 28 
degrees, right lateral flexion to 30 degrees, and rotation 
bilaterally to 30 degrees.  There was no evidence of ankylosis.  
There was pain with flexion from 70 to 75 degrees with tiredness.  
The Veteran reported the ability to perform repetitive motions 10 
to 15 times before muscle tightness, at which time his motion was 
additionally limited by 5 percent.  There was no guarding during 
examination.  No chronic neurologic deficits were found.  The 
examiner diagnosed early degenerative changes at L5-S1 with some 
disc disease at that level.

In pertinent part, the record reflects that the Veteran underwent 
an extensive evaluation at Nellis Air Force Base in 2005 due to 
complaint of chronic right low back pain with muscle weakness of 
the right leg.  The Veteran described difficulty sitting or 
standing for long periods of time, and sleep difficulty due to 
discomfort.  Physical examination was significant for 4/5 muscle 
weakness of the right leg.  A June 2005 X-ray examination was 
interpreted as showing mild degenerative disc space narrowing at 
L5-S1, degenerative changes at the bilateral sacroiliac joints, 
and mild straightening of normal lordosis.  A July 2005 magnetic 
resonance imaging (MRI) scan demonstrated multifactorial spinal 
canal stenosis at L4-L5 and L5-S1.  An August 2005 nerve 
conduction velocity (NCV) study was interpreted as showing 
overall findings which could be consistent with bilateral L5-S1 
radiculopathy.  

On VA C&P examination in August 2006, the Veteran reported a 
history of recurrent low back pain, of moderate intensity, 
without pain radiation.  He denied flare-ups of disability or 
other symptoms such as numbness, weakness, bowel or bladder 
complaints, or erectile dysfunction.  The Veteran could walk for 
approximately 20 minutes or one mile.  On examination, the 
Veteran demonstrated normal gait with an upright posture.  The 
thoracolumbar spine demonstrated forward flexion to 74 degrees, 
extension to 32 degrees, left lateral flexion to 13 degrees, 
right lateral flexion to 25 degrees, left lateral rotation to 46 
degrees and right lateral rotation to 63 degrees.  After 
exercise, the thoracolumbar spine demonstrated forward flexion to 
72 degrees, extension to 29 degrees, left lateral flexion to 17 
degrees, right lateral flexion to 25 degrees, left lateral 
rotation to 69 degrees and right lateral rotation to 73 degrees.  
The examiner indicated that range of motion of the thoracolumbar 
spine was limited following repetitive exercise due to pain.  
There was no objective evidence of painful motion, spasm, 
weakness, tenderness, or guarding severe enough to result in 
abnormal spinal contour.  There were no fixed deformities.  
Sensory and motor examinations were normal.  The examiner 
diagnosed degenerative disc disease at L5-S1.

The Veteran underwent additional VA C&P examination in November 
2008 based upon review of the claims folder.  At that time, the 
Veteran described a constant, achy burning low back pain of 4 to 
5/10 intensity.  He experienced 8 to 9/10 pain intensity with 
activities such as standing more than 1 to 2 hours, or sitting 
more than 2 to 3 hours.  He avoided flare-ups of disability by 
constantly moving position.  His last flare-up of disability 
occurred six months prior, exacerbated by strenuous work during 
home remodeling.  With flare-ups of disability, the Veteran 
experienced some right lower extremity numbness and tingling.  He 
had not missed any work due to his low back symptoms, but they 
prevented him from enjoying activities such as golfing and 
bowling.

On examination, the Veteran's thoracolumbar spine demonstrated 
flexion to 90 degrees with 5/10 pain at the end of range of 
motion, extension to 35 degrees with 4/10 pain at the end of 
range of motion, bilateral lateral flexion to 30 degrees and 
bilateral rotation to 45 degrees.  After three repetitions, there 
were no additional limitations in range of motion or joint 
function due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  The Veteran had a negative straight leg raising 
test.  There was no spasm, but there was slight tenderness to 
palpation in the right lower paraspinal muscle area.  Spinal 
contour was normal with no guarding.  There were no neurologic 
deficits of the lower extremities.  The examiner diagnosed 
thoracic spine degenerative disease, and lumbosacral spine 
strain.  

In an addendum dated February 2009, the examiner indicated that 
the Veteran's radicular symptoms due to low back pain had 
resolved, but were then attributable to the low back disability, 
providing evidence against this claim as clearly indicating a 
problem that had "resolved."

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a rating greater than 10 percent for 
service-connected thoracolumbar spine disability have not been 
met for any time during the appeal period.  In this respect, the 
credible lay and medical evidence demonstrates that the Veteran's 
service-connected thoracolumbar spine disability is not shown to 
result in limitation of forward flexion of 60 degrees or less, a 
combined range of thoracolumbar spine motion of 120 degrees or 
less, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, incapacitating episodes 
of IVDS and/or chronic neurologic manifestations of IVDS.

With respect to range of motion, VA C&P examination in November 
2004 demonstrated forward flexion to 82 degrees with a combined 
range of motion to 228 degrees.  VA C&P examination in August 
2006 demonstrated forward flexion to 74 degrees with a combined 
range of motion to 253 degrees.  VA C&P examination in November 
2008 found thoracolumbar spine flexion to 90 degrees with a 
combined range of motion to 275 degrees.  The additional 
treatment records do not clinically described the extent of 
motion loss in degrees.

Overall, the November 2004, August 2006 and November 2008 VA C&P 
examination reports provide strong evidence against this claim, 
showing active forward flexion of the thoracolumbar spine greater 
than 60 degrees and active combined range of motion of the 
thoracolumbar spine greater than 120 degrees.

The Board also finds that the Veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 10 percent 
based on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  VA examination 
in November 2004 found that thoracolumbar spine motion would be 
limited an additional 5 percent due to pain on use, which results 
in an approximate forward flexion to 78 degrees and a combined 
range of motion to 217 degrees.  VA C&P examination in August 
2006 showed that repetitive use reduced forward flexion to 72 
degrees and a combined range of motion to 285 degrees.  VA C&P 
examination in November 2008 found no additional loss of range of 
motion or joint function following repetitions due to pain, 
fatigue, weakness, lack of endurance, or incoordination.

In this case, the Veteran describes recurrent episodes of back 
strain aggravated by physical activity.  It is noteworthy to 
observe that, even with repetitive movement, three separate VA 
C&P examinations found that the Veteran's range of motion loss 
falls well short of the criteria supporting a 20 percent rating, 
providing more factual evidence against this claim, outweighing 
the Veteran's statements.   

It is important for the Veteran to understand that these problems 
are the basis for his current evaluation.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that 
the Veteran's overall thoracolumbar spine disability, when 
considering the extent, frequency and duration of his symptoms, 
does not meet or more nearly approximate the criteria for a 20 
percent rating under the applicable schedular criteria.  VA C&P 
examination findings, rather than supporting the Veteran's claim, 
provide highly negative evidence against this claim.  Without 
considering the Veteran's complaints, there would be no basis for 
the current evaluation. 

With respect to the criteria evaluating abnormal gait and 
abnormal spinal contour, the Board notes that a June 2005 X-ray 
examination was interpreted as showing mild straightening of 
normal lordosis.  However, the November 2004, August 2006 and 
November 2008 VA C&P examinations clinically evaluated the 
Veteran's gait and spinal contour as normal, specifically finding 
that there was no muscle spasm or guarding is severe enough to 
cause gait or spinal contour abnormalities.

Overall, the November 2004, August 2006 and November 2008 VA C&P 
examination reports provide strong evidence against a findings of 
abnormal gait or spinal contour due to muscle spasm or guarding 
which outweighs the single X-ray interpretation of mild 
straightening of normal lordosis in June 2005.

The Veteran does not contend, and the evidence does not reflect, 
that the Veteran's thoracolumbar spine manifests ankylosis.  
Thus, the lay and medical evidence is against a higher rating 
based upon these criteria.

The Veteran does manifest degenerative disc disease.  Thus, the 
Board will consider the potential application of the IVDS 
regulations.  The Veteran specifically denies incapacitating 
episodes of IVDS, and clearly there is no evidence of 
incapacitating IVDS episodes of at least 2 weeks that required 
bed rest prescribed by a physician and treatment by a physician.  
As the regulatory definition of incapacitating episodes has not 
been met, a higher rating based upon the Formula for Rating IVDS 
Based on Incapacitating Episodes is not warranted.

The record reflects electrodiagnostic testing in 2005 that was 
interpreted as showing findings potentially consistent with 
bilateral L5-S1 radiculopathy.  The Veteran demonstrated 4/5 
right lower muscle strength at that time.  However, the Veteran 
himself has indicated that such condition resolved completely, 
and the February 2009 VA C&P addendum opinion indicated that the 
Veteran's radiculopathy symptoms no longer exist and have 
resolved.

Overall, the lay and medical evidence reflects that the Veteran's 
radiculopathy symptoms briefly experienced in 2005 have resolved, 
and that there is no chronic neurologic manifestation of IVDS.  
As such, there is no basis to award further compensation by 
separately evaluating the chronic orthopedic and neurologic 
manifestations of IVDS.

In so deciding, the Board finds the Veteran's report of recurrent 
episodes of thoracolumbar spine pain with functional limitations 
to be credible and competent evidence in support of this claim.  
His report of a brief episode of radiculopathy symptoms is also 
deemed credible.  However, the Board finds that the clinical 
evaluations by the medical examiners in this case hold greater 
probative value than the Veteran's lay descriptions, as they 
possess greater training and expertise in determining the overall 
severity and limitations attributable to the service-connected 
thoracolumbar spine disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).  Hence, the appeal is denied.

Based on the above, the Veteran's service-connected thoracolumbar 
spine disability does not meet the criteria for an evaluation in 
excess of 10 percent under applicable evaluation criteria for any 
time during the appeal period.  The Board is aware of the 
Veteran's complaints as to the effects of his service-connected 
disability on his activities of work and daily living.  In this 
case, the Board has considered multiple schedular criteria for 
evaluating the aspects of his disabilities, including range of 
motion, ankylosis, abnormal gait or spinal contour, the length 
and duration of incapacitating IVDS episodes, and the chronic 
orthopedic and neurologic manifestations of IVDS.  Higher 
schedular ratings are available, but the Veteran does not meet 
those criteria.

In the Board's opinion, all aspects of the Veteran's 
thoracolumbar spine disability are encompassed in his 10 percent 
rating.  As the assigned schedular evaluation is adequate, there 
is no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board further notes that the Veteran is currently employed as 
a supply technician at Schofield Barracks.  He was previously not 
employed, although the reason for such unemployability was not 
entirely clear.  The Veteran only asserted that his low back 
disability prevented him from performing a job requiring "a lot 
of manual labor."  On this record, the Board does not find that 
a claim of entitlement to a total disability rating based upon 
individual unemployability (TDIU) has been reasonably raised.  
See 38 C.F.R. § 4.16; Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (once a claimant submits evidence of medical disability, 
makes a claim for highest possible rating, and submits evidence 
of unemployability, an informal claim is raised under 38 CFR 
3.155(a)).  The Veteran is free to raise a claim of entitlement 
to TDIU at any time should he believe that his service-connected 
disabilities prevent him from performing substantially gainful 
employment, but the Board, on a factual basis, does not believe 
this claim is being raised by the record at this time.  

Service connection for right wrist disability

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from discharge 
from service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held 
that the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability may have resolved by the time VA 
adjudicates the claim.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran's STRs reflect his treatment for right wrist sprain 
in November 1999 due to possible overuse.  An X-ray examination 
at that time was interpreted as showing mild degenerative change 
at the right 1st carpometacarpal joint.  He reported continued 
wrist problems on a Dental Health Questionnaire in February 2000.  
However, subsequent X-ray examinations were interpreted as 
normal.  In May 2004, the Veteran was evaluated for right wrist 
pain after pulling the start handle of a lawn mower.  The Veteran 
was prescribed a right wrist splint based upon as assessment of 
tendonitis/strain.

On his initial VA C&P examination in November 2004, the Veteran 
described a history of carpal tunnel syndrome symptoms in 1999 
while performing repetitive computer motions.  He indicated that 
his symptoms resolved after his duties were changed.  No 
disability was found on examination.

In November 2008, the Veteran underwent additional VA C&P 
examination based upon review of the claims folder.  At this 
examination, the Veteran reported a history of recurrent right 
wrist pain flares when performing repetitive tasks.  Examination 
showed full range of motion.  See 38 C.F.R. § 4.71a, Plate I.  
Nonetheless, the examiner offered an assessment of right wrist 
mild degenerative changes per the in service X-rays.  

In an addendum dated February 2009, the examiner indicated that 
the current X-ray examinations and physical findings were normal, 
but that the in service X-rays had demonstrated mild degenerative 
changes and a "wrist condition" which began in service.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any doubt 
as to whether the Veteran's manifests a current right wrist 
disability first manifested in service should be resolved in 
favor of the Veteran.  A radiologist in service interpreted the 
Veteran as manifesting mild degenerative change at the right 1st 
carpometacarpal joint.  Although subsequent X-ray examinations 
have been interpreted as normal, the November 2008 VA examiner 
appears to have found that such interpretation was reasonable, 
and determined that the Veteran's current right wrist condition 
began in service.

While the Veteran's medical records do not reflect any treatment 
for right wrist disability since May 2004, the Veteran has 
reported recurrent flare-ups of disability similar to those 
symptoms experienced during service.  With consideration of the 
evidentiary value that may be assigned to the Veteran's lay 
descriptions under Jandreau, Layno and Barr, and the definition 
of current disability as described in McClain, the Board resolves 
reasonable doubt in favor of the Veteran and grants service 
connection for a right wrist disability which first manifested in 
service.  38 U.S.C.A. § 5107(b).

The nature and extent of this right wrist disability related to 
the period of service cited above is not before the Board at this 
time.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the right wrist claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

With respect to the thoracolumbar spine disability claim, the 
Veteran is challenging the initial evaluation assigned following 
a grant of service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice in 
March 2006 which advised the Veteran that his disability rating 
was determined by a schedule for evaluating disabilities 
published at title 38 Code of Federal Regulations, Part 4.  He 
was informed that evidence considered in determining his 
disability ratings included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples of 
evidence to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social Security 
determinations; statements from employers as to job performance, 
lost time, or other information regarding how his condition 
affected his ability to work; or statements discussing his 
disability symptoms from people who have witnessed how they 
affected him. 

Thus, although additional notice was not required per Dingess, 
the RO did provide additional notice to ensure complete 
development of the claim.  The Board notes that this claim has an 
unusual procedural posture.  The RO initially granted service 
connection for lumbar spine disability, and denied service 
connection for thoracic spine disability.  The RO resolved the 
thoracic spine disability claim in the Veteran's favor in August 
2009, and readjudicated the thoracolumbar spine disability claim 
in the September 2009 supplemental statement of the case.  As 
indicated above, VA's schedule for rating disabilities evaluates 
the thoracic and lumbar spine as one spinal segment.  As such, 
the grant of service connection for thoracic spine disability has 
had no practical effect on this claim.

The Board further observes that the RO did not fully comply with 
the Board's August 2008 remand directives.  In this respect, the 
Board required clarification as to whether the Veteran manifested 
chronic neurologic manifestations of IVDS.  The Board instructed 
the RO to provide the Veteran examination and, thereafter, to 
adjudicate the issues of entitlement to service connection for 
right and left lower extremity radiculopathy in a separate rating 
action.

The RO did obtain VA C&P examination which addressed the presence 
or absence of chronic neurologic manifestations of IVDS, 
including a clarifying addendum opinion.  The RO did not, 
however, separately adjudicate the issues of entitlement to 
service connection for right and left lower extremity 
radiculopathy in a separate rating action.

Nonetheless, the Board finds that the RO has substantially 
complied with the August 2008 remand directives.  In the 
September 2009 supplemental statement of the case, the RO 
determined that the Veteran's bilateral lower extremities 
demonstrated no abnormalities.  This is consistent with the lay 
and medical evidence from the November 2008 VA C&P examination 
with February 2009 addendum opinion, reflecting that the Veteran 
does not manifest chronic neurologic manifestations of IVDS.  
Thus, the RO implicitly considered this issue.  Given the 
Veteran's clear denial of chronic neurologic impairment of both 
lower extremities on the November 2008 VA C&P examination, the 
Board finds that no prejudicial error has occurred in the RO's 
handling of this issue.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and private 
medical records.  There are no outstanding requests for VA to 
obtain any relevant records which the Veteran has both identified 
and authorized VA to obtain on his behalf.

Additionally, the Veteran was afforded several VA examinations to 
evaluate the nature and severity of his service-connected 
thoracolumbar spine disability.  The most recent VA examination 
report, dated November 2008 with addendum in February 2009, 
provides all findings necessary to decide the claim.  Since this 
examination, there is no lay or medical evidence suggesting an 
increased severity of symptoms to the extent that a higher rating 
may still be possible.  Thus, there is no duty to provide further 
medical examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his initial rating claim 
being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 10 percent for service-connected 
thoracolumbar spine disability is denied.

Service connection for a right wrist disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


